IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                    NOT FINAL UNTIL TIME EXPIRES TO
                                                    FILE MOTION FOR REHEARING AND
                                                    DISPOSITION THEREOF IF FILED

JUDITH ANN HAGNER,

               Appellant,

 v.                                                      Case No. 5D16-3301

SUSAN DIETRICH, LINDA BROWN,
ELIZABETH RAMON, AND RITA SETTLE,

               Appellees.

________________________________/

Opinion filed November 15, 2016

 Appeal from the Circuit Court
 for Seminole County,
 Melanie Chase, Judge.

 Judith Ann Hagner, Orlando, pro se.

 H. Terrell Griffin, of H. Terrell Griffin, P.A.,
 Maitland, for Appellees.


PER CURIAM.



       AFFIRMED. See Fla. R. App. P. 9.315(a).




PALMER, BERGER, and WALLIS, J.J., concur.